Title: From Thomas Jefferson to Archibald Stuart, 26 January 1794
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Jan. 26. 1794.

Your favor of the 22d. has been duly received, and, in consequence of it, my manager Mr. Biddle now sets out for the sheep, as the approach of the yeaning season leaves no time to spare as to them. I could have wished to have made one trip serve for them and the potatoes: but I am advised that the latter would be in danger of freezing on the road. I must therefore, as to them wait for milder weather.
I arrived at home on the 15th. inst. When I left Philadelphia there was a great dearth of foreign news. Since my arrival here there are rumors favorable to France; but I know nothing particular. The Federal house of Representatives had given some pleasing expectations of their dispositions, by one or two leading votes. However, Mr. Madison’s propositions, set for the 13th. inst. would be a better proof of the character of the majority. I think the next week’s post may bring us some vote or votes on them which may indicate what we are to expect.—Now settled at home as a farmer I shall hope you will never pass without calling, and that you will make this your head quarters whenever you visit the neighborhood. Accept sincere assurances of my friendship & respect

Th: Jefferson

